Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2018

                                    No. 04-18-00345-CR

                               Comfort Delando ROBERTS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR11457
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER



       The Appellant’s Motion for Extension of Time to file Brief is hereby GRANTED. The
appellant’s brief is due on December 31, 2018. Further requests for an extension of time in
which to file appellant’s brief will be disfavored.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court